FILED
                           NOT FOR PUBLICATION
                                                                            SEP 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10271

              Plaintiff-Appellee,                D.C. No.
                                                 4:15-cr-02144-RM-JR-2
 v.

REY DAVID VILLARREAL-                            MEMORANDUM*
MARTINEZ, AKA Rey David Villareal-
Martinez,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                          Submitted September 13, 2017**
                             San Francisco, California

Before: WALLACE and WATFORD, Circuit Judges, and SANDS, Senior District
Judge.***



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable W. Louis Sands, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
      Rey David Villarreal-Martinez appeals from the district court’s denial of his

motion for a judgment of acquittal, following a jury trial. The jury found

Villarreal-Martinez guilty of conspiracy to possess with intent to distribute less

than fifty kilograms of marijuana. We review the district court’s decision de novo,

United States v. Hernandez, 105 F.3d 1330, 1332 (9th Cir. 1997), and affirm.

      To obtain a conviction, the government had to prove “(1) there was an

agreement between two or more people to commit the crime of possessing

marijuana with the intent to distribute it; and (2) [Villarreal-Martinez] joined in the

agreement, knowing that it had an unlawful purpose and intending to help

accomplish it.” United States v. Niebla-Torres, 847 F.3d 1049, 1054 (9th Cir.

2017). As did the defendant in Niebla-Torres, Villarreal-Martinez argues that the

government violated the corpus delicti rule when it relied on his confession to

convict him. To determine whether the corpus delicti rule is satisfied, we assess

“whether there is independent evidence that the crime[] actually occurred and

whether the prosecution has demonstrated the trustworthiness of the defendant’s

admissions.” United States v. Lopez-Alvarez, 970 F.2d 583, 593 (9th Cir. 1992).

      In Niebla-Torres, the court considered a similar set of facts and held that the

government had satisfied its burden of offering “substantial independent evidence”

that the defendant “knowingly entered into an agreement to assist marijuana


                                           2
traffickers . . . .” 847 F.3d at 1056, 1057. The defendant in that case was arrested

“in close proximity to his co-defendant . . . on a remote mountaintop in an area

known to be frequented by marijuana smugglers and their mountaintop scouts.”

Id. at 1056–57. He was found with “hand-held radios, cellular telephones, and

binoculars,” which an expert witness testified are typically used by scouts. Id. at

1057. The defendant was “dressed in camouflage,” and the arresting agent

“testified that he saw two people hiding together on the mountain for several days

before the arrest.” Id. The court in Niebla-Torres also pointed to agent testimony

that “drug-trafficking organizations control the majority, if not all, of the

smuggling routes” in the area, and “they typically traffic marijuana.” Id.

      The government here, too, offered substantial independent evidence that

Villarreal-Martinez knowingly entered into an agreement to assist marijuana

traffickers. Federal agents arrested Villarreal-Martinez and his brother after

spotting them through an infrared camera on a mountaintop in an area known for

marijuana smuggling. The agents found a hand-held radio, cell phones, and

binoculars, as well as radio batteries, radio chargers, and solar panels, and an

expert witness testified to the use of such items in marijuana-smuggling operations.

Villarreal-Martinez and his co-defendant brother were found hiding under

camouflage blankets and clothing, and photos taken from the cell phone found on


                                           3
Villarreal-Martinez’s person indicate that he had been on the mountain for at least

three days before his arrest. An agent at Villarreal-Martinez’s trial testified to the

fact that “this particular desert corridor is controlled by [the Sinaloa] cartel” and

that the cartel smuggles almost exclusively marijuana. The government

additionally offered evidence corroborating Villarreal-Martinez’s statements about

his knowledge of marijuana-trafficking operations—for example, how someone

becomes a scout, how scouting works, and how scouts are paid.

        Though no evidence was presented in this case indicating that Villarreal-

Martinez may have been previously involved in drug-trafficking operations, we do

not believe that such evidence is necessary for the government to meet its burden.

As in Niebla-Torres, “[t]he remote geographic area, the communications

equipment, and the expert witness’s testimony are circumstantial evidence of the

agreement that was at the heart of this drug-distribution conspiracy.” Id.

Therefore, the government met its burden under the first prong of the corpus delicti

rule.

        The government also met its burden under the second prong of the corpus

delicti rule, which is satisfied by “independent evidence tending to establish the

trustworthiness of the admissions, unless the confession is, by virtue of special

circumstances, inherently reliable.” Lopez-Alvarez, 970 F.2d at 592. “[A]


                                            4
confession [that] is recorded, voluntary, and the result of an interrogation that is

conducted in a manner consistent with the constitutional protections afforded the

accused supports a determination that it is ‘inherently reliable’ . . . .” United States

v. Valdez-Novoa, 780 F.3d 906, 925 (9th Cir. 2015). Villarreal-Martinez’s

confession was videotaped, voluntary, and given only after he waived his Miranda

rights. The form advising Villarreal-Martinez of his Miranda rights stated that his

confession would be used against him “in the court of law or in any immigration or

administrative proceedings.” He stated that he gave his confession “without any

pressure” and that he felt “relaxed really.” Even if he believed that his confession

would be used against him only in administrative proceedings, as he now argues,

that does not compel a finding that his confession was involuntary. See Colorado

v. Connelly, 479 U.S. 157, 167 (1986) (holding that “coercive police activity is a

necessary predicate to the finding that a confession is not ‘voluntary’”).

      Because the government satisfied the corpus delicti rule, the district court

properly denied Villarreal-Martinez’s motion for a judgment of acquittal.

      AFFIRMED.




                                           5